DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to an amendment filed on 03/05/2021.
Claims 1, 10 and 18 have been amended and claims 4-5 and 13-14 stand cancelled.

Applicant’s arguments/amendments with respect to pending claims 1-3, 6-12 and 15-20 have been carefully considered and therefore the rejection of said pending claims under 35 U.S.C. 103 is withdrawn.
However, pending claims 1-3, 6-12 and 15-20 are rejected under 35 U.S.C. 112. 
Examiner respectfully points out that this action is made final (see MPEP 706.07a).

Response to Amendment
Applicant amended Fig. 10 text box 1018 to correspond to the description provided in the specification at par. 83. The amendment does not include new matter, therefore the amended to Fig. 10 is accepted. 

Claim Rejections - 35 USC § 112
Claims 1-3, 6-12 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claims 1, 10 and 18 similarly recite (per claim 1):
executing a first combining routine to combine first system receiving data stored at the first computing system with the second system sending data to generate first composite data, at least one of the second system sending data or the first system receiving data comprising assembly data that indicates a data structure, the executing of the first combining routine comprising combining at least a portion of the second system sending data and at least a portion of the first system receiving data into the data structure to generate the first composite data (emphasis added).
It is unclear what is the relationship, if any, between the “assembly data” and the “combining routine”. Because information regarding the “assembly data” is insufficient, the role played by “assembly data” in combining portions of sending and receiving data is unclear. While the published specification (par. 71-72, 75-76) describes the “assembly data” as comprising at least the ordered functions and their parameters required to assemble (combine) a disassembled data structure (e.g. sending data, see Fig. 10), this essential information is missing from the aforementioned claims. Therefore the claims are indefinite. Claims 2-3, 6-9, 11-12, 15-17 and 19-20 are rejected as depending on one of the independent claims 1, 10 and 18.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Communications Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIAN STOICA whose telephone number is (571)270-1955.  The examiner can normally be reached on Monday-Friday 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADRIAN STOICA/Examiner, Art Unit 2494                                                                                                                                                                                                        

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-25-2021